UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ALLIANT TECHSYSTEMS INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) 3.00% Convertible Senior Subordinated Notes due 2024 (Title of Class of Securities) 018804AK0 (CUSIP Number of Class of Securities) Scott D. Chaplin Senior Vice President, General Counsel and Secretary Alliant Techsystems Inc. 1300 Wilson Boulevard, Suite 400 Arlington, Virginia 22209-2307 Telephone: (703) 412-5960 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of Filing Person) COPIES TO: Craig F. Arcella Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019 Telephone: (212) 474-1000 Calculation of Filing Fee Transaction Valuation * Amount of Filing Fee ** * This transaction valuation assumes, solely for purposes of calculating the filing fee for this Schedule TO, that all 3.00% Convertible Senior Subordinated Notes due 2024 (the “Notes”) of Alliant Techsystems Inc. outstanding as of May 30, 2014 will be purchased at the maximum purchase price of $1,906.50 in cash per $1,000 principal amount of Notes tendered, plus accrued and unpaid interest up to, but excluding, the settlement date. The final purchase price per $1,000 principal amount of the Notes will be determined in accordance with the pricing formula described in the Company’s Offer to Purchase, dated June 2, 2014. As of May 30, 2014, there was $195,951,000 aggregate principal amount of Notes outstanding. * The amount of the filing fee was calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #4 for Fiscal Year 2014, issued February 28, 2014, and equals $128.80 for each $1,000,000 of the value of the transaction. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $48,117.18 Filing Party: Alliant Techsystems Inc. Form or Registration No.: Schedule TO-I Date Filed: June 2, 2014 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ * If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨ Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨ Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) 2 INTRODUCTION This Amendment No. 1 (this “Amendment”) amends and supplements the Tender Offer Statement on Schedule TO initially filed pursuant to Rule 13e–4 under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission on June 2, 2014 (the “Schedule TO”), by Alliant Techsystems Inc. (“ATK” or the “Company”), in connection with the Company’s offer to purchase for cash any and all of its outstanding 3.00% Convertible Senior Subordinated Notes due 2024 (the “Notes”) upon the terms and subject to the conditions set forth in the Offer to Purchase, dated June 2, 2014 (the “Offer to Purchase”), and the related letter of transmittal (the “Letter of Transmittal”), each of which was previously filed as an exhibit to the Schedule TO. The Offer to Purchase and the Letter of Transmittal, together, as amended or supplemented from time to time, constitute the “Offer.” All information in the Offer to Purchase and the related Letter of Transmittal, which were previously filed as Exhibits (a)(1)(i) and (a)(1)(ii), respectively, to the Schedule TO, is hereby expressly incorporated by reference in answer to all items in this Amendment, except that such information is amended and supplemented to the extent specifically provided in this Amendment. Capitalized terms used and not otherwise defined in this Amendment shall have the meanings assigned to such terms in the Offer to Purchase or in the Schedule TO. You should read this Amendment together with the Schedule TO, the Offer to Purchase and the related Letter of Transmittal. The Schedule TO is hereby amended and supplemented by this Amendment as follows: Item 4. Terms of the Transaction. Item 4 of the Schedule TO is hereby amended and supplemented by adding the following: (a) Material Terms. Tender Offers. (xi)The information set forth in the section of the Offer to Purchase entitled “Purposes, Effects and Plans—Accounting Treatment of Repurchases of the Notes in the Offer” is incorporated herein by reference. The information set forth in the Offer to Purchase in the section entitled “Purposes, Effects and Plans” and Item 4 of the Schedule TO, to the extent Item 4 incorporates by reference the information contained in the Offer to Purchase, are hereby amended and supplemented as follows: Accounting Treatment of Repurchases of the Notes in the Offer The purchase price the Company pays for any Notes will reduce the carrying value of the Notes (with respect to the debt component of the Notes, which corresponds to the principal amount thereof) on the Company’s consolidated balance sheet and, to the extent the purchase price is in excess of such debt component, will reduce additional paid in capital (reflecting the in-the-money, or equity, component of the Notes). Any excess of the amount paid for the debt component over the carrying value of such Notes will be recorded as a loss on extinguishment of debt in the Company’s consolidated income statement. In addition, any related unamortized debt issuance costs will be expensed. With respect to any Notes purchased, there will be no future dilution reflected in the fully diluted shares outstanding for the in-the-money equity component. Item 7. Source and Amount of Funds or Other Consideration. The information set forthin the Offer to Purchase in the section entitled “The Offer—Conditions of the Offer” and Item 7 of the Schedule TO, to the extent Item 7 incorporates by reference the information contained in the Offer to Purchase, are hereby amended and supplemented as follows: The fifth bulletunder the heading “The Offer—Conditions of the Offer” is deleted in its entirety. The fourteenth bulletunder the heading “The Offer—Conditions of the Offer” is amended and restated to read: · there exists any other actual legal impediment to the Offer or the Orbital Transaction that would, in our reasonable judgment, materially adversely affect the transactions contemplated by the Offer or the Orbital Transaction, or the contemplated benefits of the Offer or the Orbital Transaction to us or our affiliates; The sixteenth bulletunder the heading “The Offer—Conditions of the Offer” is amended and restated to read: · an event or events that would or might reasonably be expected to prohibit, restrict or delay the consummation of the Offer or the Orbital Transaction; or 3 Item 10. Financial Statements. Item 10 of the Schedule TO is hereby amended and supplemented by adding the following: (a) Financial Information. 4. The information set forth in the Offer to Purchase in the section entitled “Summary Financial Information” is incorporated herein by reference. The Offer to Purchase and Item 10 of the Schedule TO, to the extent Item 10 incorporates by reference the information contained in the Offer to Purchase, are hereby amended and supplemented by adding the following: SUMMARY FINANCIAL INFORMATION (amounts in thousands except per share data) Fiscal year ended March 31, Fiscal year ended March 31, Total current assets $ $ Total noncurrent assets $ $ Total assets $ $ Total current liabilities $ $ Total noncurrent liabilities $ $ Total liabilities $ $ Sales $ $ Gross profit $ $ Income before interest, loss on extinguishment of debt, income taxes, and noncontrolling interest $ $ Net income $ $ Less net income attributable to noncontrolling interest $ $ Net income attributable to Alliant Techsystems Inc. $ $ Alliant Techsystems Inc. earnings per common share Basic Diluted 4 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: June 12, 2014 ALLIANT TECHSYSTEMS, INC. By: /s/ Scott D. Chaplin Name: Scott D. Chaplin Title:
